DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
The preliminary amendment filed 8/3/2021 has been entered.

Drawings
The drawings are objected to because Figs. 1-3B contain excessive use of greyscale and/or shading which renders individual features depicted in the figures difficult to discern relative to other illustrated features (see for example the rendering of Figs. 1-3B in this application’s corresponding US pre-grant publication, US 2021/0366670.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date 

Claim Objections
Claims 26-27 are objected to because of the following informalities:  
Claim 26 recites the limitation “the silicon web” in line 1 of the claim. There is insufficient antecedent basis for this limitation in the claim. Since it is readily apparent that this is referring to the “silicone web” defined in Claim 25, this does not create an issue of indefiniteness under 35 U.S.C. 112(b). However, the Examiner respectfully suggests amending it to be --the silicone web-- to correct the typographical error.
Regarding claim 27, the limitation “such that first shot of material protrudes outward from the housing” in line 2 of the claim is grammatically incorrect. The Examiner respectfully suggests amending it to be --such that the first shot of material protrudes outward from the housing-- to correct the typographical error.

Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 

Claims 24, 27-28, 30, 32-37, and 40-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 4, 9-11, 13-14, and 18 of U.S. Patent No. 11,107,648. Although the claims at issue are not identical, they are not patentably distinct from each other because one of ordinary skill in the art would have recognized that Claim 24 of the instant application is a broader version of Claim 1 of the parent ‘648 patent, and that the subject matter of Claims 28, 30, and 32-33 are obvious variants of language recited in Claim 1 of the parent ‘648 patent. Further, one of ordinary skill would have recognized that Claims 27, 34, 35, 36, 37, 40, and 41 of the instant application correspond to Claims 4, 11, 14, 13, 18, 9, and 10, respectively, of the parent ‘648 patent. This is shown in the table below with differences underlined.
Instant application
US Pat. 11,107,648
Claim 24: A hardware product comprising: 
a housing having an opening; 
a light-emitting component; and 
a button disposed in the opening and having a first shot of material configured to disperse light and a second shot of such that when the light-emitting component is activated the button and housing together present a ring of light effect in a gap between the button and the housing and when the light-emitting component is deactivated the button and housing together present a dead front effect.
defined by a perimeter; 
a printed circuit board; 
a light-emitting component electrically coupled to the printed circuit board; and 
configured to be depressed along a depression axis and positioned within the opening, the button spaced from the perimeter of the opening within the housing by a first gap and a second gap immediately adjacent to the first gap, the first gap tapering to a minimum dimension where it meets the second gap, the button comprising: 
a first shot of material comprising a first material configured to disperse light and spaced from the perimeter of the opening by the first gap and the second gap; and 
a second shot of optically opaque material overlying the first shot of material and extending to the first gap so that light emitted by the light emitting component and dispersed through the first shot of material is projected only from the perimeter of the opening within the housing.
claim 24, wherein the first shot of material is the first shot of material protrudes outward from the housing.
claim 1, wherein the first shot of material is it protrudes outward from the housing.
claim 24, wherein the button is configured to project light only from a perimeter of the button.
Claim 1: A hardware product comprising: a housing having an opening defined by a perimeter; 
a printed circuit board; 
a light-emitting component electrically coupled to the printed circuit board; and 
a button configured to be depressed along a depression axis and positioned within the opening, the button spaced from the perimeter of the opening within the housing by a first gap and a second gap immediately adjacent to the first gap, the first gap tapering to a minimum dimension where it meets the second gap, the button comprising: 
a first shot of material comprising a first material configured to disperse light and spaced from the perimeter of the opening by the first gap and the second gap; and 
so that light emitted by the light emitting component and dispersed through the first shot of material is projected only from the perimeter of the opening within the housing.
claim 24, wherein the opening includes an annular gap surrounding the button.
Claim 1: A hardware product comprising: a housing having an opening defined by a perimeter; 
a printed circuit board; 
a light-emitting component electrically coupled to the printed circuit board; and 
a button configured to be depressed along a depression axis and positioned within the opening, the button spaced from the perimeter of the opening within the housing by a first gap and a second gap immediately adjacent to the first gap, the first gap tapering to a minimum dimension where it meets the second gap, the button comprising: 

a second shot of optically opaque material overlying the first shot of material and extending to the first gap so that light emitted by the light emitting component and dispersed through the first shot of material is projected only from the perimeter of the opening within the housing.
claim 30, wherein the housing comprises a functional gap disposed under the annular gap.
Claim 1: A hardware product comprising: a housing having an opening defined by a perimeter; 
a printed circuit board; 
a light-emitting component electrically coupled to the printed circuit board; and 
a button configured to be depressed along a depression axis and positioned within the opening, the button spaced from the perimeter of the opening within the housing by a first gap and a second gap immediately adjacent to the first gap, the first gap tapering to a minimum dimension where it meets the second gap, the button comprising: 
a first shot of material comprising a first material configured to disperse light and spaced from the perimeter of the opening by the first gap and the second gap; and 
a second shot of optically opaque material overlying the first shot of material and extending to the first gap so that light emitted by the light emitting component and dispersed through the first shot of material is projected only from the perimeter of the opening within the housing.
claim 32, wherein the annular gap includes a larger dimension at an exterior surface of the housing and tapers to a minimum dimension where it meets the functional gap.
Claim 1: A hardware product comprising: a housing having an opening defined by a perimeter; 
a printed circuit board; 
a light-emitting component electrically coupled to the printed circuit board; and 
the first gap tapering to a minimum dimension where it meets the second gap, the button comprising: 
a first shot of material comprising a first material configured to disperse light and spaced from the perimeter of the opening by the first gap and the second gap; and 
a second shot of optically opaque material overlying the first shot of material and extending to the first gap so that light emitted by the light emitting component and dispersed through the first shot of material is projected only from the perimeter of the opening within the housing.
claim 32, wherein a maximum dimension of the functional gap is less than a maximum dimension of the annular gap.
claim 1, wherein a maximum dimension of the second gap is less than a maximum dimension of the first gap.
claim 32, wherein the functional gap is disposed adjacent to the annular gap in parallel with a depression axis of the button.
Claim 14: The hardware product of claim 1, wherein the second gap is disposed adjacent to the first gap in parallel with the depression axis of the button.
Claim 36: The hardware product of claim 24, wherein the button is substantially centered in the opening so as to produce a substantially uniform ring of light effect.
Claim 13: The hardware product of claim 1, wherein the button is substantially centered within the opening of the housing.
Claim 37: The hardware product of claim 24, wherein the light-emitting component comprises a single light-emitting component.
Claim 18: The hardware product of claim 1, wherein the light-emitting component comprises only a single light-emitting component.
Claim 40: The hardware product of claim 24, wherein the first shot of material comprises a light diffusion grade polycarbonate.
Claim 9: The hardware product of claim 1, wherein the first material is a light diffusion grade polycarbonate.
Claim 41: The hardware product of claim 24, wherein the second shot of optically opaque material comprises at least one of 
claim 1, wherein the second material is at least one of polycarbonate and acrylonitrile butadiene styrene.


As shown in the table above, Claim 24 of the instant application is a broader version of Claim 1 of the parent ‘648 patent and is fully anticipated by the limitations recited in Claim 1 of the parent ‘648 patent.  Additionally, one of ordinary skill in the art would have recognized that the recitation in Claim 28 of the instant application that “the button is configured to project light only from a perimeter of the button” corresponds to the recitation in Claim 1 of the parent ‘648 patent “that light emitted by the light emitting component and dispersed through the first shot of material is projected only from the perimeter of the opening within the housing”.  Additionally, one of ordinary skill in the art would have recognized that the recitation in Claim 30 of the instant application that that “the opening includes an annular gap surrounding the button” corresponds to the “first gap” recited in the limitation “the button spaced from the perimeter of the opening within the housing by a first gap” in Claim 1 of the parent ‘648 patent. Additionally, one of ordinary skill in the art would have recognized that the recitation in Claim 32 of the instant application that “the housing comprises a functional gap disposed under the annular gap” corresponds to the “second gap” recited in the limitation “the button spaced from the perimeter of the opening within the housing by a first gap and a second gap immediately adjacent to the first gap” in Claim 1 of the parent ‘648 patent.  Additionally, one of ordinary skill in the art would have recognized that the recitation in Claim 33 of the instant application that “the annular gap includes a larger dimension at an exterior surface of the housing and tapers to a minimum dimension where it meets 
Therefore, Claims 24, 27-28, 30, 32-37, and 40-41 of the instant application are not patentably distinct from Claims 1, 4, 9-11, 13-14, and 18 of the parent ‘648 patent.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 24, 27, 29-37, and 42-43 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kline et al. (US 5,993,019, hereinafter “Kline”).
Regarding claim 24, Kline discloses a hardware product (see Figs. 5-6; Abstract; col. 2, lines 34-39) comprising a housing having an opening (trim plate 12 defines a housing with an aperture/opening having a button 10’ therein; see Fig. 6; col. 2, lines 61-64); a light-emitting component (lamp 30; see Figs. 6-7; col. 1, lines 40-43; col. 2, lines 61-64); and a button disposed in the opening (button 10’; see Figs. 5-7; col. 2, lines 34-50, 61-65) and having a first shot of material configured to disperse light (translucent base 20’ disperses light emitted by the light-emitting component 30; see 

Regarding claim 27, Kline discloses wherein the first shot of material is positioned or sized such that the first shot of material protrudes outward from the housing (the first shot of material (translucent base 20’) protrudes outward above the aperture of the housing 12, as shown in Fig. 6).

Regarding claim 29, Kline discloses wherein at least a portion of the housing disposed near the opening has a thickness such that light passing through the first shot of material cannot leak through the at least a portion of the housing disposed near the opening (the housing (trim plate 12) is opaque such that light is only transmitted through the aperture/opening between the button 10’ and the housing to produce a ring pattern 

Regarding claim 30, Kline discloses wherein the opening includes an annular gap surrounding the button (the upper half of the aperture separating the side of the button 10’ and the housing 12 constitutes an annular gap; see Fig. 6).

Regarding claim 31, Kline discloses wherein a thickness of the ring of light effect is based on a size of the annular gap (as shown in Fig. 6; the Examiner notes that in general, when any light is projected through a gap, the size of the resulting light effect is proportional to the dimensions of the gap itself).

Regarding claim 32, Kline discloses wherein the housing comprises a functional gap disposed under the annular gap (the lower half of the aperture separating the side of the button 10’ and the housing 12 constitutes a functional gap directly below the annular gap defined by the upper half of the aperture; see Fig. 6).

Regarding claim 33, Kline discloses wherein the annular gap includes a larger dimension at an exterior surface of the housing and tapers to a minimum dimension where it meets the functional gap (Fig. 6 shows the upper half of the aperture constituting the annular gap is widest on top and tapers downward towards the lower half of the aperture which constitutes the functional gap).

Regarding claim 34, Kline discloses wherein a maximum dimension of the functional gap is less than a maximum dimension of the annular gap (Fig. 6 shows the upper half of the housing aperture which constitutes the annular gap is widest at a topmost portion which is wider than the entire lower half of the housing aperture that constitutes the functional gap).

Regarding claim 35, Kline discloses wherein the functional gap is disposed adjacent to the annular gap in parallel with a depression axis of the button (both the upper half of the housing aperture which constitutes the annular gap and the lower half of the housing aperture which constitutes the functional gap are oriented on top of one another to be parallel to the depression axis (i.e. vertical axis) of the button 10’, as shown in Fig. 6).

Regarding claim 36, Kline discloses wherein the button is substantially centered in the opening so as to produce a substantially uniform ring of light effect (see Fig. 6; col. 2, lines 34-60).

Regarding claim 37, Kline discloses wherein the light-emitting component comprises a single light-emitting component (a single lamp 30 is provided as a light source; see Figs. 6-7; col. 1, lines 40-43; col. 2, lines 61-64).

Regarding claim 42, Kline discloses an electronic device comprising the hardware product of claim 24 (the button 10’ is designed to be used in electronic controls such as automotive radios and similar devices, as well as control knobs or buttons bearing graphics such as letters, numbers, and other symbols which are illuminated to make the graphics easily visible; see Figs. 6-8; Abstract; col. 1, lines 12-20; col. 2, lines 34-39).

Regarding claim 43, Kline discloses wherein the electronic device comprises at least one of a game controller, a game console, a remote control, a set-top box, a thermostat control panel, a security system control panel, a dimmer/switch, or an audio system control panel (the button 10’ is designed to be used in electronic controls such as automotive radios and similar devices, as well as control knobs or buttons bearing graphics such as letters, numbers, and other symbols which are illuminated to make the graphics easily visible; see Figs. 6-8; Abstract; col. 1, lines 12-20; col. 2, lines 34-39).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Kline (US 5,993,019) in view of Schlegel (US 4,590,342). The teachings of Kline have been discussed above.
However, regarding claim 25, the teachings of Kline fail to disclose or fairly suggest a silicone web configured to cause closure of a circuit upon depression of the button and to return the button to its original position after being depressed, the silicone web having an opening centrally aligned with the light emitting component and configured to allow light to pass from the light-emitting component to pass to the first shot of material.
Schlegel teaches a hardware product (instruction key actuator; see Fig. 1; Abstract; col. 1, lines 5-11; col. 3, lines 60-66) comprising a housing having an opening defined by a perimeter shape (housing 1 has an opening for receiving a plunger 2 therein; see Figs. 1-2; col. 3, lines 60-66); a button configured to be depressed along a depression axis and positioned within the opening (plunger 2; see Figs. 1-2; col. 3, lines 60-66), the button spaced from the perimeter of the opening within the housing by a first gap (the space between the button 2 and the housing 1 which contains compression spring 3 defines a first gap; see Figs. 1-2; col. 3, lines 60-66) and a second gap immediately adjacent to the first gap (the narrow space between abutments 5 on the housing 1 and the button 2 defines a second gap directly below the first gap; see Fig. 1; col. 3, lines 60-66), the button comprising a first shot of material comprising a first material spaced from the perimeter of the opening by the first gap and the second gap (the material constituting the button 2 is a first material; see Figs. 1-2; col. 3, lines 60-66); a printed circuit board (plate 18 which includes a printed circuit; see Figs. 1, 4; col. 
Therefore, in view of Schlegel, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the product of Kline by providing a silicone web configured to cause closure of a circuit upon depression of the button and to return the button to its original position after being depressed, the silicone web having an opening centrally aligned with the light emitting component and configured to allow light to pass from the light-emitting component to pass to the first shot of material.  One would have been motivated to modify the known product of Kline by providing a silicone web configured to cause closure of a circuit upon depression of the button and to return the button to its original position after being depressed, the silicone web having an opening centrally aligned with the light emitting component and configured to allow light to pass from the light-emitting component to pass to the first shot of material, as taught by Schlegel, in order to provide a 

Regarding claim 26, Schlegel further teaches the silicone web comprises an optically opaque material (the silicone web (membrane body 13) comprises a hollow cylindrical collar 14 having contact pieces 16, 17 made of a conductive silicone rubber which contact corresponding arc sections 20, 21 to electrically connect them when the button 2 is pressed; see Figs. 1-2; col. 4, lines 12-43).

Claim 38-41 are rejected under 35 U.S.C. 103 as being unpatentable over Kline (US 5,993,019). The teachings of Kline have been discussed above.
However, regarding claims 38 and 39, the teachings of Kline fail to disclose or fairly suggest the light-emitting component comprises multiple light-emitting components positioned within a diameter of a circle, wherein the diameter of the circle is less than or equal to 80% of a diameter of an exterior-facing surface of the button.
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the product of Kline by providing the light-emitting component as multiple light-emitting components, since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art.  See St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  Further, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the product of Kline by positioning multiple light-emitting components within a diameter of a circle that is less than or equal to 80% of a diameter In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  In this case, modifying the known product of Kline by providing the light-emitting component as multiple light-emitting components positioned within a diameter of a circle that is less than or equal to 80% of a diameter of an exterior-facing surface of the button would have flown naturally to one of ordinary skill in the art as necessitated by the particular design requirements of a given application, in order to increase the amount of light being emitted while ensuring all the light sources remain hidden from direct view.

Regarding claim 40, Kline teaches wherein the first material is a light diffusion grade material (translucent base 20’; see Figs. 6-9; col. 1, lines 15-23, 35-40; col. 2, lines 34-60).
However, the teachings of Kline fail to specifically disclose the light diffusion grade material constituting the first shot of material is polycarbonate.
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the product of Kline by selecting polycarbonate as the light diffusion grade material constituting the first material, since it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. See In re Leshing, 125 USPQ 416 (CCPA 1960) and Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945).  In this case, modifying the known product of Kline by selecting polycarbonate as the light diffusion grade material constituting the first material or any other suitable light 

However, regarding claim 41, the teachings of Kline fail to specifically disclose the second shot of optically opaque material comprises at least one of polycarbonate or acrylonitrile butadiene styrene.
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the product of Kline by forming the second material of at least one of polycarbonate and acrylonitrile butadiene styrene, since it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. See In re Leshing, 125 USPQ 416 (CCPA 1960) and Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945).  In this case, modifying the known product of Kline by forming the second material of at least one of polycarbonate and acrylonitrile butadiene styrene or any other suitable material would have flown naturally to one of ordinary skill in the art as necessitated by the particular design requirements of a given application, in order to ensure the second material is suitably opaque to block a desired amount of light.

Allowable Subject Matter
Claim 28 would be allowable if rewritten to overcome the Nonstatutory Double Patenting rejection set forth in this Office action or upon receipt of a timely filed Terminal 

The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 28, the Prior Art taken as a whole fails to specifically disclose or suggest, in combination, “The hardware product of claim 24, wherein the button is configured to project light only from a perimeter of the button” (emphasis added).
Although hardware products are known, as evidenced by the Prior Art already of record, no Prior Art was found teaching individually, or suggesting in combination, all the features of Applicant’s invention, in particular the above limitations in combination with the remaining features of the claim, and there would be no motivation, absent the Applicant’s own disclosure, to modify the references in the manner distinctly and specifically called for in the combination as claimed in Claim 28.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Applicant’s attention is respectfully directed to form PTO-892, which lists additional references considered pertinent to the claimed subject matter of illuminated buttons.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM N HARRIS whose telephone number is (571)272-3609. The examiner can normally be reached Monday - Thursday 8:00AM- 5:00PM EST, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM N HARRIS/Primary Examiner, Art Unit 2875